Citation Nr: 0102773	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected compression fracture, second lumbar vertebra, 
healed, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth R. Hiller, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the service- 
connected low back disorder from noncompensable to 20 
percent, effective from April 12, 1996, and from a May 1999 
rating action which denied a total rating for compensation 
purposes based on individual unemployability.

By way of procedural background, in a May 1999 rating action, 
the RO increased the rating to the current level of 30 
percent, effective from April 12, 1996.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.

The Board remanded the increased rating issue for further 
development in December 1999.  The case has returned for 
appellate action.


REMAND

The Board regrets that it must remand this case for 
procedural reasons.  The Board notes that in January 2001, 
the veteran submitted additional private medical evidence.  
This new evidence consists of a January 2001 letter from a 
private 


physician, Andrew Cappuccino, M.D., which relates to the 
veteran's increased rating claim for his low back disorder.  
In his letter, Dr. Cappuccino indicates that the veteran was 
experiencing "acquired spinal canal stenosis and degenerative 
disease at multiple levels with severe mechanical back pain".  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Dr. 
Cappuccino's findings appear to conflict with the findings in 
a March 2000 VA orthopedic examination report.  In addition, 
Dr. Cappuccino felt that the veteran was overmedicated with 
pain relief medicine, and that the medication was not 
working.  Significantly, however, the Board must remand this 
case because the veteran has not waived his right to have 
this evidence initially considered by the RO.  38 C.F.R. §§ 
19.37(a), 20.1304(c) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care provider, including VA, 
who may possess additional records 
pertinent to the issue on appeal, 
specifically to include treatment records 
from Dr. Cappuccino since January 2001.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the claims 
folders, all records identified by the 
veteran that are not currently on file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his service-connected low back 
disability.  The examiner should review 
the claims folder, including a copy of 
this REMAND, and perform all tests and 
studies necessary to address the extent 
of functional impairment due to the 
veteran's service-connected low back 
disorder.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc., should be included.  Any 
functional impairment should be expressed 
in terms of additional range of motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  The examiner should 
also provide an opinion as to the medical 
probability that any disc disease found 
is a manifestation of or otherwise 
related to the service-connected 
compression fracture residuals, L2.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating for residuals of a compression 
fracture at L2 and a total rating for 
compensation purposes based on individual 
unemployability, based on all evidence 
received since its most recent 
consideration of the veteran's claims. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


